By the Court.
The county commissioners are expressly authorized by statute to appoint a county treasurer, whenever that •office shall become vacant “ by death, resignation, removal, neglect to give bond, or from any other cause.” Swan’s Stat. 1017. It 'is further provided by statute (56 Ohio L. 105), that if the treasurer elect “ shall fail to give bond and take the oath of office, as prescribed by law,pn or before the first Monday of September next .after his election, the office shall become vacant and shall be filled .as provided by law.”
By reason of the death of Matthias Eapp, prior to the commencement of the term for which he had been elected, there was no per•son on the first Monday of September, 1860, entitled to take and hold the office during the regular statutory term commencing on .that day. And this want of a regular incumbent for the term, .occasioned by the death of a party who would otherwise have been such, constitutes, as we think, a vacancy occasioned by death, within the meaning of the statute. And, were it necessary, we should hold that, under the statute last cited, the office became vacant upon the failure of Eapp to give bond and take the oath of office. 'True, this failure was caused by the act of God, and not by the laches of the party, but its effect upon the office, is the same, whatever may have been its cause.
*415*This construction makes the legislative intention accord
with the constitutional policy by which no person is 11 eligible to the office of county treasurer for more than four years in any period, ■of six years.”
The demurrer to defendant’s answer must be sustained and judgment of ouster entered against him.